Citation Nr: 1455637	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a right upper arm disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with mixed emotional features.

5.  Entitlement to a compensable disability rating for costochondritis of the second, third, and fourth left ribs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the benefits sought on appeal.  

This matter was most recently before the Board in May 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to all of the Veteran's claims with the exception of the claim of entitlement to service connection for a back disability, the Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issues of entitlement to service connection for diabetes, migraine headaches, erectile dysfunction, and hypertension were raised in May 2014; a petition to reopen a claim of entitlement to service connection for blurred vision was raised in May 2014; petitions to reopen claims of entitlement to service connection for sleep apnea and posttraumatic stress syndrome were raised in June 2014.  None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a bilateral shoulder disability or a right upper arm disability is related to service or any service-connected disability.

2.  The Veteran's adjustment disorder with mixed emotional features is manifested by symptoms producing no more than occupational and social impairment with deficiencies in most areas.

3.  The Veteran's costochondritis is manifested by subjective accounts of pain without other evidence of functional impairment, x-ray evidence of arthritis, or other abnormality.



CONCLUSIONS OF LAW

1.  Neither a bilateral shoulder disability nor a right upper arm disability is the result of active service is the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for a disability rating of 70 percent, but no greater, for adjustment disorder with mixed emotional features have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9405-9413 (2014).

3.  The criteria for a compensable disability rating for costochondritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the RO provided all required notice in March 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.   

With regard to the Veteran's claims of entitlement to service connection, the Veteran was provided with VA examinations of his right upper arm and shoulder disability in February 2011 and September 2014.  In its May 2014 remand, the Board indicated that the February 2011 examiner's assessment of the Veteran was inadequate, and it instructed the RO to attempt to provide the Veteran with an additional physical examination.  In September 2014, the Veteran underwent such examination.  The September 2014 VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The September 2014 VA examination report is adequate for the purpose of rendering a decision in this appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the Veteran's claims for increased ratings, the Veteran was provided with VA examinations addressing his costochondritis and psychiatric disability in April 2009 and September 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service-connected disability.  The Board notes that the Veteran has contested the adequacy of the September 2014 psychiatric evaluation.  A September 2014 psychiatric treatment record indicates that the Veteran specifically disagreed with the findings of the examiner that the Veteran's panic disorder was less likely than not related to service.  The Board agrees with this criticism of the examination.  Given that service connection is already in place and the instant claim is one for an increased rating, the Board has disregarded the finding of the examiner that the Veteran's panic disorder is likely unrelated to service.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he has a shoulder disability and a disability of the right upper arm as a result of his service-connected costochondritis disability.  These claims will be discussed together because they fail for the same reason: the evidence does not establish the presence of a current disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning now to the facts in this case, a February 2011 radiographic examination found that the Veteran's bilateral shoulders were within normal limits.  Despite this finding, the examiner appeared to diagnose the Veteran with "arthritis bilateral arms . . . [and] shoulders".   The record does not otherwise contain medical evidence diagnosing the Veteran with a disability of the right upper arm or shoulders.

In an attempt to clarify the finding of the February 2011 examiner, the Board's May 2014 remand instructed the RO to provide the Veteran with an additional VA examination, which the Veteran underwent in September 2014.  The September 2014 examiner found that the Veteran's right upper arm was normal with no pathology.  The examiner noted that imaging studies of the Veteran's shoulder had been performed, and degenerative or traumatic arthritis had not been documented.  The examiner stated that the Veteran did not have at the time of the examination, nor had the Veteran ever had, a shoulder or arm disability.  Instead, the examiner opined that the Veteran had only mild myofascial pain syndrome.  The record does not otherwise contain medical evidence supporting a finding that the Veteran has been diagnosed with a disability affecting the shoulders or right upper arm.  

The Board notes that VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  The September 2014 examiner found that the Veteran's mild myofascial pain syndrome did not amount to a "disability" for VA purposes.  

With respect to the Veteran's lay statements regarding pain in his shoulders and right upper arm, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's right upper arm and shoulder to determine whether the symptoms he experienced amounted to a disability for VA purposes.  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience pain in his right upper arm and shoulders, the Veteran's statements are not sufficient to establish a current right upper arm disability or shoulder disability at this time, particularly given that a VA examiner was unable to associate the Veteran's symptoms of pain to a recognized disability.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Moreover, even if the Board were to find that the examiner's notation of "mild myofacial [sic] pain syndrome" constituted a disability for VA purposes, the examiner found that such symptoms were not due to or aggravated by the Veteran's service-connected costochondritis.  As a rationale for this opinion, the examiner noted that X-rays performed in September 2014 showed normal ribs without pathology, and the Veteran did not present a condition to associate with his service-connected rib condition.  The examiner noted that the Veteran had only a minor contusion to his ribs in-service, without fracture, and he was never hospitalized for a chest disability.  

Further, to the extent that the Veteran believes that he has a right upper arm disability or bilateral shoulder disability that is related to his service, the Veteran is again competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right upper arm disability or bilateral shoulder disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right upper arm disability or bilateral shoulder disability is related to the Veteran's service-connected costochondritis, the Board ultimately affords the objective medical evidence of record, which is against finding such a connection, with greater probative weight than the lay opinions, as it was provided by a medical professional and concerned the internal functioning of a joint, something that was not readily perceivable by the use of a person's senses.  

In sum, while the Board has found that the Veteran does not currently suffer from a disability of the right upper arm and shoulders, even if it were to find the presence of such a disability, the weight of the evidence indicates that such disability is not related to the Veteran's service-connected rib disability.  The Board concludes that the preponderance of the evidence is against granting service connection for a right upper arm disability or bilateral shoulder disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Increased Rating for an Acquired Psychiatric Disorder

Under the General Rating Formula for Mental Disorders, in pertinent part, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in the instant case, the Veteran underwent a VA examination in April 2009.  The Veteran reported occasionally feeling withdrawn and distancing himself from family and friends.  The Veteran did not engage in activities such as fishing, bowling, playing with his children, or attending family outings.  The Veteran occasionally did not sleep well, and he felt sad and depressed.  

The Veteran was not working, and he was not receiving treatment for his condition (the Board must note that despite the Veteran's account of not working, in a contemporaneous April 2009 VA examination of his ribs, the Veteran reported that he worked as a delivery driver for a major retail chain.)  The Veteran reported that he had worked different delivery jobs over the course of 13 years.  The Veteran also engaged in restaurant work for seven years.  The Veteran described his relationships with his supervisor and co-workers as fair.  The Veteran had been working for the past five and a half years as a delivery worker.  The Veteran stated that in 2008 and 2009 he was off of work for a few days a month because he did not feel as if he could be around people.  

The Veteran described having a fair relationship with his three siblings.  The Veteran was married, and he stated that his relationships with his spouse and children were generally good.

The Veteran was oriented and had appropriate appearance, hygiene, and behavior.  The Veteran maintained good eye contact, but he showed a disturbance of motivation and mood.  The Veteran's depressed mood did not affect his ability to function independently.  The Veteran's affect was constricted, but communication was within normal limits.  The Veteran's speech was not circumstantial, circumlocutory, stereotypical, illogical, obscure, irrelevant, or pressured.  The Veteran had impaired attention and incorrectly spelled the word "world" in reverse letter order.  The Veteran did not experience panic attacks, hallucinations, or delusions.  The Veteran reported that he did not trust his coworkers or people in general.  The Veteran had obsessional rituals, but they did not interfere with routine activities: for example, the Veteran checked and rechecked locks in the house.  The Veteran's thought processes were normal, his judgment was not impaired, and his abstract thinking and memory were normal.  Suicidal and homicidal ideation was absent.  

The examiner found that the Veteran occasionally had some interference in performing activities of daily living, because at times he could not go to work, and he occasionally felt very depressed.  The examiner stated that the Veteran was unable to establish and maintain effective work and social relationships because he has not made any friends or maintained friendships.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The examiner assigned the Veteran with a GAF score of 50.

In a July 2009 clinical record, the Veteran reported experiencing anxiety and depression.  The Veteran reported that he was working, and he lived with his family.  In a separate July 2009 record, the Veteran reported experiencing a depressed mood, decreased interest in pleasurable activities, difficulty with sleep, guilt, feelings of worthlessness, isolation, and social withdrawal.  The Veteran reported experiencing anxiety with compulsive rituals such as checking doors and car locks, and he experienced panic attacks four times weekly.  The Veteran reported experiencing hallucinations, and he believed at times that messages on the television were directed personally at him.  The Veteran had been married for 20 years, and he had three children between the ages of 9 and 20 years old.  The Veteran lived with his wife and three children in their own home.  The clinician assigned the Veteran a GAF score of 45.

In August 2009, the Veteran reported experiencing panic attacks five to six times weekly, during which time he felt very nervous.  The Veteran felt these symptoms at large social gatherings, and he thus avoided crowds and large family functions.  The Veteran indicated that it was difficult to remain in the building for his daughter's recent high school graduation.  The Veteran worked full-time as a maintenance man on a tractor trailer, and he enjoyed his work.

The Veteran had a depressed mood, difficulty concentrating, and occasional agitated outbursts (but the Veteran indicated that he had never struck an individual in anger.)  The Veteran was "somewhat" hypervigilant, and frequently checked locks in his house.  The Veteran avoided going to restaurants during peak hours.  The Veteran had poor motivation and some feelings of helplessness and hopelessness.  The Veteran had not experienced suicidal thoughts for the past 15 years, but he thought that he occasionally heard a voice motivating him to do things.  The clinician assigned the Veteran a GAF score of 50.

In a separate August 2009 clinical record, the Veteran indicated that his family relations were "good," and he identified no problems in his current family relations.  The clinician indicated that the Veteran was able to work, wanted to work, and he had always worked.  

In September 2009, the Veteran stated that he isolated himself from others to keep himself from losing control.  The Veteran indicated that he had a childhood friend who worked with him and kept him focused.  The Veteran indicated that he thought he heard voices.  The Veteran worked in tractor trailer maintenance.  The clinician assigned the Veteran a GAF score of 52.  In October 2010, the Veteran indicated that he reduced to part-time work as a result of his continuing symptoms.  The Veteran stated that he had been "hallucinating" more recently, and he did not recognize his mother and brother at a family event.  

In January 2010, the Veteran felt irritable and anxious most of the time, and it had become increasingly difficult to interact with co-workers and family members.  The Veteran reported occasionally experiencing suicidal and homicidal thoughts, but he did not have an active plan to harm himself or anyone else.  The Veteran reported waking up eight to ten times nightly.  The Veteran had not filled his psychotropic medications since November 2009, and the clinician indicated that this might be the reason that the Veteran was experiencing increased symptoms.  The Veteran worked in the maintenance of tractor trailers.  

In June 2010, the Veteran denied experiencing hallucinations, illusions, delusions, paranoid ideation, obsessions, or suicidal or homicidal ideation.  The Veteran had good grooming and hygiene, and he maintained good eye contact.  In a separate June 2010 record, the Veteran indicated that he had some panic attacks and agitated outbursts at work; the Veteran indicated that he had good days as well.  The Veteran indicated that he felt "somewhat depressed."  The clinician assigned the Veteran a GAF score of 51.  In August 2010, the Veteran reported having delusional thoughts and hearing voices.  The Veteran could confide in his older brother when he felt bad, and he felt most comfortable at home.  The Veteran recently traveled with his wife and daughter.  The Veteran worked in tractor trailer maintenance.  In a separate August 2010 record, the Veteran stated that he kept his job because he had a "close friend" in the business.  

In January 2011, the Veteran called a suicide hotline, reporting having suicidal thoughts and a vague plan to use a gun, though he did not have a gun in his house.  The Veteran reported that he made two attempts in the past, around ages 22 and 35.  The Veteran lived with his wife and younger son, and he talked with his mother, sister, and brother on occasion.  The Veteran worked "off and on" for a childhood friend doing maintenance work on trailer trucks.  The Veteran indicated that he heard voices telling him to hurt himself.  In a separate January 2011 treatment record, the Veteran indicated that he suffered a severe panic attack at work and grabbed a tire iron and began striking it for no reason.  The Veteran's supervisor, who is a close friend, interceded and had the Veteran take time off of work.  The Veteran admitted to intermittent suicidal ideation.  The Veteran worked in the maintenance of tractor trailers.  

In February 2011, the Veteran felt very anxious, but his sleep had somewhat improved.  The Veteran indicated that he was forgetful at times.  The Veteran reported having thoughts about harming others, but he stated that he had no intent or plan to do so.  The Veteran talked with his wife, mother, and brother when such thoughts occurred.  The Veteran's supervisor tried to give him work assignments away from others.  The Veteran lived with his wife and worked in tractor trailer maintenance.  In August 2011, the Veteran indicated that he was "doing better."  

In September 2011, the Veteran indicated that he felt he was "hanging on by a thread" at his job due to his severe panic and anxiety symptoms.  The Veteran reported having angry outbursts and panic symptoms at work.  The Veteran felt more depressed.  The Veteran declined to be admitted for psychiatric care, stating that he felt fairly calm and was not suicidal.  The Veteran lived with his wife and worked in tractor trailer maintenance.  In a separate September 2011 treatment record, the Veteran indicated that he was very fearful that he would lose his job as a result of his recurring panic attacks and agoraphobia.  

In August 2013, the Veteran indicated that depression, panic, and agoraphobia were interfering with his part-time truck washing job.  In September 2013, the Veteran was working.  It was noted that the Veteran had not been seen for psychiatric treatment for approximately two years.  The Veteran was doing slightly better, but he still had significant anxiety and depressive symptoms.  The clinician assigned the Veteran a GAF score of 46.  In June 2014, the Veteran could not identify the date, and he appeared to be confused.  The Veteran answered questions slowly.  The Veteran indicated that he heard voices daily.  The Veteran got along well with his family members.  The Veteran indicated that he often stayed home as a result of his anxiety.  The Veteran was unemployed, but he had been a tractor trailer mechanic for years.  The Veteran engaged in side jobs such as cutting grass, and he earned approximately $300 monthly.  The Veteran reported that he experienced panic attacks three to five times daily.  

In July 2014, the Veteran called a veteran crisis hotline number and expressed some suicidal ideation.  The Veteran's thought process was preoccupied on anxiety, his affect was flat, and his speech was slow and monotone.  The Veteran indicated that he experienced hallucinations daily.  The Veteran indicated that four months before, he drank antifreeze in an attempt to kill himself.  The Veteran stated that he had no friends or social life.  The Veteran otherwise indicated that he had a supportive family that he lived with.  

In August 2014, the Veteran indicated that he had a moderately depressed mood, anhedonia, and impaired appetite, sleep, energy, and concentration.  The Veteran hallucinated about the men who bullied him in the military.  The Veteran denied having current ideas of reference, thought insertion, or broadcast.  The Veteran denied having suicidal or homicidal ideation.  The Veteran's panic was chronic, severe, and interfered with his home and work function.  The Veteran was not working at this time.  The Veteran indicated that he had 10 lifetime suicide attempts, but the only one that he could describe was an overdose.  The Veteran could not tell the clinician how many pills he had consumed, or how long ago the attempt occurred, but he said it was in the distant past.  After several questions and vagueness, the Veteran indicated that he poured several drops of antifreeze into a soda four months ago and drank it.  The Veteran was dressed neatly and had good grooming and hygiene.  The Veteran had been non-compliant with appointments and medication since September 2013, but he reported resuming his medications in May 2014.  The clinician assigned the Veteran a GAF score of 50.  

The Veteran underwent a VA examination in September 2014.  The Veteran was alert and oriented to place and person.  The Veteran's immediate recall, but he had impaired delayed recall.  After a lengthy silence on the serial 7s exercise, the Veteran was asked to calculate serial 3s.  The Veteran again was silent, with his head down.  The Veteran was unable to spell the word "world" either forward or backward.  The Veteran stated that he did not know who the current president was.  The Veteran sat with his head down and spoke with a choppy, anxious voice.  The Veteran stated that he was "scared," and he wore a soiled T-shirt with a hole in one sleeve and soiled jeans.  The Veteran's uncle drove him to the appointment.  The examiner noted that the Veteran evidenced a level of awareness and insight into his reported psychotic processes that was inconsistent with such an impairment.  The Veteran's effort on the mental status exam appeared to be suboptimal.  

The Veteran lived with his wife and daughter, but he did not know exactly how old his daughter was.  The Veteran recognized that his condition took "a toll" on his wife.  The Veteran said he did not have friends, and he did not speak to his siblings very often.  A typical day included the Veteran being in the house all day.  A friend of his mother's is a caregiver, and she cooked and cleaned periodically.  The Veteran indicated that he had no hobbies.  The Veteran did not sleep well because he needed to get up in order to check doors and locks. 

The Veteran stated that panic contributed to problems on his jobs, and the Veteran stated that he was unable to keep up the pace when working.  The Veteran indicated that he attempted lawn mowing once or twice a month for about an hour with his brother about a year ago. The Veteran did this for about a month, but he was not able to keep up the pace or operate the equipment.  The Veteran broke equipment and said that when he was yelled at, he felt violent and nervous.  The Veteran attempted some maintenance work with his brother's friend.   The Veteran did this for four days total, over two months. 

The Veteran had not had any inpatient psychiatric treatment or mental health related emergency room visits since his last evaluation.  The Veteran indicated that he attempted suicide by putting a tablespoon of antifreeze in a cola about five months ago.  The Veteran said he felt confined, and that he did not have any friends or a social life.  The Veteran vomited and went to the hospital, which ran tests but made no mention of him having ingested antifreeze.   The Veteran said he also sat on a tall bridge and contemplated jumping.  The Veteran denied currently experiencing suicidal and homicidal ideation.  

The Veteran said that he had nightmares if he slept more than three hours.  The Veteran stated that he experienced headaches from his auditory hallucinations.  The Veteran indicated that his panic and hallucinations had worsened over time.  The Veteran indicated that he was not looking at the examiner because he saw other images around the writer during the examination.  During the times that the Veteran did look in the examiner's direction or make eye contact, the Veteran did not appear to be in distress or to be attending to the presence of others.

The Veteran complained of experiencing panic attacks four or five times a day.  The Veteran said that he avoided the public because his family would have to quickly get him out.  The Veteran indicated that he had used the bathroom on himself due to anxiety and said that this occurs almost every time he goes out in public.

The Veteran endorsed having a depressed affect "all day, every day."  The Veteran's appetite varied.  The examiner noted that the Veteran was negative for symptoms of obsessive-compulsive disorder and mania.  The Veteran indicated that when he was very angry or having a panic attack, he banged his head on the wall and became impervious to pain.

The examiner found that the Veteran had occupational and social impairment with an occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In a separate September 2014 record, the Veteran reported having short-term employment washing trucks for years.  The Veteran's spouse consistently worked two jobs to make ends meet.  The Veteran said that his mother and wife perceived him to be severely mentally ill, and a church member visited the Veteran every day to keep him company and to ensure that the Veteran ate and took his medications.  The Veteran reported having an "8/10" depressed mood and anxiety, and panic attacks five times daily.  The Veteran denied having suicidal or homicidal ideation.  The clinician indicated that the Veteran's panic had been chronic, severe, and interfered with his home and work function.  The Veteran was not currently working.  The Veteran was agoraphobic and homebound due to anxiety and chronic mental illness.  The Veteran reported having auditory and visual hallucinations.  The Veteran complained of feeling hypervigilant and numb, but he denied having flashbacks or nightmares.  In a September 2014 treatment record, a clinician noted that the Veteran's memory was very poor.  The Veteran had passive suicidal ideation without intent or plan.  The Veteran's affect was flat, and his speech was slow and monotone.  The Veteran reported that he heard voices daily.  The Veteran relied on his family for the "majority of things."  Later in September 2014, the Veteran reported feeling suicidal ideation relating to his recent VA examination.  The Veteran denied having suicidal plan or intent.  

Turning now to an analysis of the evidence of record, the Board finds that the Veteran's disability picture does not show the total occupational and social impairment that is associated with a 100 percent rating.  Instead, the Board finds that the Veteran's disability picture shows the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent rating.  

With regard to the Veteran's occupational impairment, the record indicates that the Veteran maintained a job with the same employer for over four years, from at least July 2009 to August 2013.  Beginning in June 2014, the Veteran engaged in side jobs such as cutting grass.  At the time of the Veteran's September 2014 examination, the Veteran was no longer employed, but the examiner found that the Veteran's symptoms presented an impairment with only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Upon review of the record, it is clear that the Veteran's psychiatric disability significantly affected the Veteran's ability to work; for example, in January 2011, the Veteran reported that he suffered a severe panic attack at work.  Despite this obvious difficulty working, the Board cannot find that the record presents a picture of total occupational impairment because the Veteran consistently worked, relying on a close childhood friend and his brother for employment.  

Furthermore, though the Veteran presented symptoms suggesting a gross impairment in thought processes at the time of his September 2014 VA examination, the VA examiner discounted these findings, noting that the Veteran's effort on the mental status examination was "suboptimal."  Consistent with the examiner's impression of incomplete effort, the Board must note that it has reviewed the results of the Veteran's orthopedic examination, also conducted in September 2014, during which time the Veteran was able to provide clear answers to the questions rendered by the orthopedic examiner.  The Board finds that the Veteran's ability to provide clear answers to the orthopedic examiner adds weight to the assessment of the September 2014 psychiatric examiner that the Veteran was not providing full effort during his assessment.

Though the Veteran no longer worked at the time of the September 2014 examination, the examiner was unable to find that this failure to work was the result of the Veteran experiencing total occupational impairment as the result of his acquired psychiatric disability.  Accordingly, upon review of these facts, while the Board finds that the Veteran's psychiatric symptoms certainly greatly affected the Veteran's occupational ability, such symptoms did not result in the total occupational impairment that is associated with a 100 percent rating.  

With regard to the Veteran's social impairment, the record consistently shows that the Veteran isolates and withdraws from social contact.  The record demonstrates that the Veteran has little energy for hobbies or outside interests, and the record indicates that the Veteran's engaging in even mundane interactions with other people, for example going to a restaurant or to his daughter's graduation, can elicit symptoms such as discomfort, anxiety, and panic.  The Veteran has consistently indicated that he has few friends.  

With that said, the Board also notes that the Veteran has been married to his current spouse for over 20 years, and he has consistently described his relationships with his spouse, children, mother, and brother as good.  The Veteran consistently relies on these people for support, and he has indicated that he would change nothing about these relationships.  Furthermore, the Veteran maintained a relationship with at least one close childhood friend; the Veteran repeatedly stated that he kept his maintenance job as a result of this close friendship with his supervisor.  While these facts show a significant impact of the Veteran's psychiatric symptoms on his social functioning, these facts do not present a picture of total social impairment.  Instead, the Board finds that this social picture is most consistent with a finding that the Veteran suffered from the sort of social impairment that is associated with a 70 percent rating.  

In making this determination, the Veteran's GAF scores, generally ranging from 45 to 52, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the assignment of a 70 percent rating.  

In sum, the Board finds that the preponderance of the evidence is in favor of the assignment of a 70 percent rating for the Veteran's adjustment disorder with mixed emotional features, because the totality of the evidence of record supports a finding that the symptoms of the Veteran's disability were of a severity causing occupational and social impairment with deficiencies in most areas.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Increased Rating for Costochondritis

The Veteran contends that his costochondritis warrants a compensable disability rating.  

The Veteran's costochondritis is currently evaluated under Diagnostic Code 5019, which is applicable to bursitis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2014).  Bursitis is to be rated based on limitation of motion of the affected parts as degenerative arthritis.

The Veteran received an examination for VA compensation and pension purposes in April 2009.  At the time of that examination, the Veteran complained of constant pain in the ribs that traveled to the upper back.  The Veteran reported that the pain was squeezing, aching, oppressing, and severe.  The Veteran indicated that his pain was of a 10 out of 10 severity.  The Veteran indicated that he could function without medication when he experienced pain.  An examination of the ribs was within normal limits.  X-ray examinations of the ribs and chest were similarly normal.  The examiner indicated that instead of costochondritis, the Veteran was more accurately described as having a chronic back strain.  There was no physical evidence of rib disease or costochondritis.  Intercostal myositis was no longer in evidence and was healed.

In a February 2011 joints examination, the examiner noted that the Veteran reported costochondritis in the 2nd, 3rd, and 4th left ribs since the 1980s.  The Veteran had intermittent pain and took ibuprofen for this condition.  The Veteran stated that the pain radiated to his posterior neck, upper back, and shoulders.  The Veteran said that this condition was progressively worsening.  There was no history of hospitalization or surgery as a result of this condition.  There were no constitutional or incapacitating episodes of arthritis as a result of this condition.  

The Veteran underwent a VA examination in September 2014, at which time the Veteran described having generalized left-sided chest pain and discomfort.  The Veteran stated that he had undergone pain management and injections for this condition in the past, though, the examiner noted, the record does not show such treatment.  The Veteran stated that he experienced pain "even without doing anything."  If the Veteran turned in a certain way, raised his arms too much, or slept in a certain way, it aggravated his chest.  The Veteran could not be more specific in a position or activity that bothered him.  The Veteran wore no braces or aids.  The condition did not impose any limitations on the Veteran's activities of daily living.  On examination, there was a generalized tenderness over the Veteran's entire left chest wall.  There was no local tenderness, deformity, heat, or skin lesions.  The Veteran was able to deep-breathe without problem.  The Veteran's lungs were clear.  An x-ray of the Veteran's ribs and chest was normal.  The examiner noted that there was no obvious pathology to account for the Veteran's pain complaints.  Indeed, an in earlier August 2014 note, a VA clinician indicated that it was possible that there was a "somatic quality" to the Veteran's rib pain.

Turning to an evaluation of these facts, the Board notes that the Veteran's costochondritis has produced only subjective complaints of pain.  The record does not show x-ray evidence of arthritis, nor does it show a limitation of motion of any joint as a result of the Veteran's costochondritis.  The Board notes that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss, but it itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Although the Veteran may experience pain in his ribs, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.

Accordingly, a compensable rating of the Veteran's costochondritis is not warranted at any time.  






Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual disabilities.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his acquired psychiatric disability and costochondritis.  The Veteran does not have any symptoms from his service-connected acquired psychiatric disability and costochondritis that are unusual or are different from those contemplated by the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not show that the Veteran is unemployable as a result of his service-connected disabilities.  The Veteran was employed until at least June 2014.  In September 2014, an examiner found that the Veteran was "not unfitting for duty" as a result of his costochondritis.  A September 2014 psychiatric examiner found that the Veteran's psychiatric disability presented only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board finds that the record does not raise a claim of entitlement to a TDIU. 


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a right upper arm disability is denied.

A disability rating of 70 percent, but no greater, for adjustment disorder with mixed emotional features is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable disability rating for costochondritis is denied.


REMAND

Pursuant to the Board's May 2014 remand, the Veteran underwent a VA examination in September 2014, at which time the examiner noted that the Veteran had "NO . . . spine disability," and that the Veteran's "x-rays are normal, NO PATHOLOGY."  The examiner further stated that arthritis had not been documented in imaging studies of the Veteran's thoracolumbar spine.  This finding is puzzling and requires clarification.   Specifically, an August 2010 radiographic examination of the Veteran's lumbar spine showed degenerative changes at L4-S1, and a February 2011 examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The February 2011 examiner further indicated that the Veteran had "arthritis mid and upper back."  The opinion of the September 2014 examiner is thus based on a factually inaccurate premise, namely that the evidence of record shows no evidence of arthritis.  For this reason, the Board must remand the Veteran's claim for an additional medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to be conducted by an examiner of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  A complete history should be obtained from the Veteran.  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

a)  Describe the nature of the Veteran's back disability.  In so describing, the examiner should discuss August 2010 imaging studies that revealed degenerative changes in the Veteran's back, and the findings of the February 2011 examiner, who appeared to diagnose the Veteran with arthritis of the mid and upper back.  

b)  Indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was caused by his service-connected rib disability.

c)  Indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected rib condition.  If aggravation is found, the extent thereof must be set forth.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


